Citation Nr: 9926018	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-08 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to June 
1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which, inter alia, denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant is the veteran's widow.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran died in December 1997 of metastatic colon 
cancer.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  The veteran's fatal metastatic colon cancer began many 
years after service and was not etiologically related to any 
incident of active duty, including occupational exposure to 
asbestos and carbon tetrachloride.






CONCLUSION OF LAW

1.  Metastatic colon cancer was not incurred during military 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303(d), 3.307, 
3.309, 3.311, 3.312 (1998).

2.  A disease of service origin did not cause the veteran's 
death. 38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 
3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the claimant has presented a claim which 
is "well-grounded" or plausible within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and carcinoma becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
Service medical records do not reveal the presence of any 
cancers nor do they show any other health problems related to 
the veteran's colon cancer.

A copy of the veteran's certificate of death shows that he 
was 72 years old when he died in December 1997.  The cause of 
death was listed as metastatic colon cancer.  

Private treatment records show the veteran was diagnosed with 
a colon adenocarcinoma of the rectosigmoid junction in 1991, 
and he underwent treatment, including a low anterior 
resection and chemotherapy.  In January 1996, the colon 
cancer recurred and metastasized to the lungs.  

The veteran's military career included service as an 
electronics technician responsible for service and 
maintenance of guided missile and radar systems aboard U.S. 
Naval vessels.  In a December 1995 statement, the veteran 
reported being exposed to asbestos, primarily during World 
War II, while assigned to a PT boat squadron and as a hull 
technician aboard the U.S.S. Effingham.  He reported that the 
hull of the Effingham was lined with asbestos and that 
asbestos surrounded all pipes.  Records corroborate that at 
that juncture he was assigned to a motor torpedo squadron and 
later to the Effingham.  His rating was carpenters mate.  
Given the veteran's duties during service, exposure to 
asbestos is conceded.  

Prior to his death, the veteran had asserted exposure to 
asbestos and radar or other nonionizing radiation as the 
cause of his colon cancer.  A theory of entitlement based on 
exposure to carbon tetrachloride and polychlorinated biphenyl 
(PCB) has also been advanced.  The latter theory was 
essentially set forth in a letter from Brian P. Livermore, 
M.D. dated in October 1997.  Dr. Livermore commented that the 
veteran's cancers were fairly unusual and suggested to him 
that some factor other than common experience may have been 
responsible.  Dr. Livermore concluded that the veteran's 
exposure to agents, specifically asbestos, carbon 
tetrachloride and PCB, "very likely played an important role 
in the causation of his cancer.  [Dr. Livermore was] not 
aware of any way in which to definitely prove this link but 
[likewise was] unable to state the exposure was harmless and 
did not have a role in the causation. . . ."

A VA Hematology/Oncology report noted in a July 1996 medical 
statement that the veteran's case had been thoroughly 
reviewed.  The examiner noted long exposure to PCB's, but 
long term exposure to asbestos or to a radiation source could 
not be corroborated at that time.  The Naval Dosimetry Center 
was unable to locate any personal occupational radiation 
exposure records pertaining to the veteran.  Consequently, 
the only potential carcinogenic agent to which exposure could 
be verified at that time was to PCB's.  The examiner noted 
that exposure to PCB's had been associated with liver cancer 
in rats but not humans.  "After reviewing the literature, 
[the examiner was unable to advance] any proven association 
between [PCB's] and colorectal cancer."  Accordingly, the 
examiner concluded that the development of colorectal cancer 
with lung metastases was not the result of occupational 
exposure during service.

A subsequently prepared advisory opinion from the Chief 
Public Health and Environmental Hazards [PHEH] Officer dated 
in June 1997 reported that there was an increased risk of 
colon cancer following exposure to asbestos.  The examiner 
noted that while it was possible that there was an 
association between the colon cancer and exposure to 
asbestos, it could not be stated that it was at least as 
likely as not that asbestos was responsible for the colon 
cancer in the veteran's case.  The examiner added that it was 
unlikely that colon cancer could be attributed to radar or 
other nonionizing radiation because the major adverse health 
effect of such radiation was thermal injury, including 
cataracts.  In the aggregate, epidemiological studies of 
exposure to residential magnetic fields did not support an 
association with adult cancers.  In accordance with that 
opinion and a review of the entire record, the Director for 
Compensation and Pension Services (C&P) concluded that there 
was no reasonable possibility that the veteran's disability 
was the result of exposure to electromagnetic radiation or 
asbestos.

The Board observes that no exposure to ionizing radiation for 
the veteran is reported.  Inasmuch as the theory of 
entitlement vis-à-vis radiation is concerned, the Board 
observes that the veteran had consistently spoken in terms of 
the radar on his ships and electromagnetic radiation.  The 
Board additionally observes that in his personal hearing in 
November 1997 before his death and before the current claim 
was made, the veteran's representative once mentioned the 
veteran's presence in Nagasaki as a basis for award in his 
opening statement.  At that juncture, there was no mention or 
reference to radar or electromagnetic radiation.  Moreover, 
the veteran's ensuing testimony did not allude to any 
presence in Nagasaki and was limited to occupational exposure 
to electromagnetic radiation.  Accordingly, the Board regards 
the representative's statement as an oversight.  The 
appellant's theory of entitlement related to the veteran's 
radiation exposure is most accurately represented in terms of 
electromagnetic radiation from radar equipment, which, 
according to the June 1997 report from the Chief Public 
Health and Environmental Hazards Officer, is a nonionizing 
form of radiation exposure.  Consequently, the provisions of 
38 C.F.R. § 3.311, for claims based on ionizing radiation 
(nuclear weapons exposure), are not for application.  The 
Board additionally observes that ionizing dose estimates were 
not obtained and resulting medical evaluations were in 
accordance with nonionizing radiation only.  Nonetheless, in 
view of the foregoing rationale, the Board finds that no 
prejudice will result to the claimant by way of appellate 
review at this time, since a claim based on ionizing 
radiation has not been advanced or supported by any evidence.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this regard, the Board also notes that the provisions of 
38 C.F.R. § 3.309(d) also concern ionizing radiation, but do 
not apply to nonionizing radiation.  Consequently, the 
appellant's claim for service connection for the cause of the 
veteran's death must be determined without reference to 38 
C.F.R. §§ 3.309(d) and 3.311.  In other words, the Board must 
adjudicate the issue on appeal solely on the basis of the 
general laws and regulations regarding service connection for 
the cause of a veteran's death.

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Initially, the record contains considerable lay testimony and 
statements, which, while undoubtedly sincere, do not 
represent competent evidence.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

The veteran was not service connected for any disability 
during his lifetime.  He died of metastatic colon cancer, 
which was first diagnosed many years after service.  The 
appellant contends, in essence, that her husband's fatal 
colon cancer was causally linked to his exposure to toxic 
agents while he was on active duty, including asbestos and 
carbon tetrachloride.    

In reviewing the record, the Board notes that Dr. Livermore's 
October 1997 statement suggests that multiple agents, 
including asbestos and carbon tetrachloride, "very likely 
played an important role" in causing the veteran's cancer.  
The Board equates Dr. Livermore's statement to an opinion 
that it was as likely as not that such multiple agents caused 
the cancer.  

However, there are two other competent medical opinions that 
go against the appellant's claim.  A VA 
Hematologist/Oncologist noted in a July 1996 medical 
statement that the veteran's case had been thoroughly 
reviewed.  The physician noted that, "After reviewing the 
literature, [the examiner was unable to advance] any proven 
association between [PCB's] and colorectal cancer."  
Accordingly, the doctor concluded that the development of 
colorectal cancer with lung metastases was not the result of 
occupational exposure during service.  This opinion followed 
a review of the relevant evidence and was accompanied by a 
rationale 

A second opinion from the Chief Public Health and 
Environmental Hazards Officer dated in June 1997 reported 
that, while there is an increased risk of colon cancer 
following exposure to asbestos, and that it was possible that 
there was an association between the colon cancer and 
exposure to asbestos, it could not be stated that it was at 
least as likely as not that asbestos was responsible for the 
colon cancer in the veteran's case.  The physician added that 
it was unlikely that colon cancer could be attributed to 
radar or other nonionizing.  The VA C&P also concluded that 
there was no reasonable possibility that the veteran's 
disability was the result of exposure to electromagnetic 
radiation or asbestos.  While the June 1997 PHEH report 
conceded the association between asbestos and colon cancer, 
it was unable to assess probability of causation in this 
case.

Thus, the Board finds that there is evidence of three 
competent opinions that address the question at hand: One 
opinion supports the appellant's claim, whereas two opinions 
go against the claim.  Moreover, the opinion from the VA 
hematologist/oncologist is more probative as it is from a 
specialist, it followed a thorough review of the relevant 
medical evidence, and it is supported by a sound rationale.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for the cause of the veteran's 
death must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

